In this action for absolute divorce, judgment in favor of the defendant and against the plaintiff, dismissing the complaint on the merits, reversed on the facts, without costs, and a new trial granted. For the purposes of a new trial all findings of fact and conclusions of law are reversed and disapproved. Appeal from the decision dismissed, without costs. In our opinion, the findings .in favor of the defendant are against .the weight of evidence. Hagarty, Acting P. J., Carswell, Aldrich and Nolan, JJ., concur; Adel, J., concurs for reversal of the judgment, but dissents as to granting a new trial, with the following memorandum: On the record presented there should not only be reversal of the judgment dismissing the complaint, but pursuant to the provisions of subdivision 2 of section 584 of the Civil Practice Act, the plaintiff should have judgment as prayed for. I so vote.